Citation Nr: 0619344	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from June 1960 to 
June 1980.  He died in May 2001; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2001 and October 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  In a May 2005 decision, 
the Board denied service connection for the veteran's cause 
of death.  The appellant appealed the denial, and in March 
2006, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's denial and remanded for 
additional development.

The Court's action was in response to a joint motion wherein 
the parties stipulated that the Board erred in deciding this 
matter without having obtained putative records related to 
three temporary duty (TDY) assignments in Southeast Asia 
while the veteran was stationed in the Philippines during the 
Vietnam conflict.  The record shows that the veteran received 
an award for a period of TDY in Thailand, but there is no 
evidence of record indicating the veteran's whereabouts 
during the other two TDY periods.  The appellant contends 
that the veteran was in the Republic of Vietnam during at 
least one of his TDY periods.  She further contends that that 
presence in Vietnam would lead to a finding that the veteran 
was presumptively exposed to herbicide agents while there, 
and ultimately provide the foundation for establishing that 
the cause of the veteran's death was service related.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for 
Unit Records Research (CURR)) and 
seek to obtain specific details of 
the veteran's TDY while based in the 
Philippines during the Vietnam war.  
The RO should provide the best and 
most specific information available 
regarding dates of the veteran's 
TDY, and request morning reports and 
unit records from JSRRC in an 
attempt to verify the veteran's 
whereabouts during his periods of 
TDY in Southeast Asia in 1966 and 
1967, including specifically whether 
he actually set foot in Vietnam.  
Any other source where unit records 
or morning reports might be archived 
should also be contacted.

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of all information 
or evidence received.  If the 
benefit sought is not granted, the 
appellant and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

